DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/557,891, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Accordingly, claims 3 and 5 are not entitled to the benefit of the prior application, but they are entitled to the benefit provided by PCT/SG2018/050467 filed 13 September 2018.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the trenches (paragraph 0068 of the Specification describes the trenches as the “narrow white vertical lines” in fig. 3B; however, it not clear which white vertical lines the Applicants is referencing in fig. 3B), the buffer station, the gas ejector unit (or gas  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: number 204 in fig. 3A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “source of compressed air or gas forces” in claim 8.  The generic place holder is “source.”  The functional language attributed to the source is that it “forces compressed air or gas in the direction of the laser.”  

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention.  
Claim 8 recites a “source of compressed air or gas forces compressed air or gas in the direction of the laser.”  In the Specification, the Applicant notes that “the buffer station can include a heating element, optionally with a gas injector for emitting fast-cooling gas. Further, a source of compressed air or gas forces compressed air or gas in the direction of the laser“ (paragraph 0013).  However, no further details nor structure is provided in the Specification to force compressed air or gas in the direction of the laser, nor is the source of compressed air or gas depicted on any of the drawings.  In this case, based on the lack of detail provided by the original disclosure, it is determined that the claimed subject matter is not presented in such a way as to reasonably convey to a skilled artisan that the inventor had possession of the claimed invention at the time of filing.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “source of compressed air or gas” in claim 8 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Referring to paragraph 0013, the Specification does not disclose any potential structure for the “source of compressed air or gas” such that the source “forces compressed air or gas in the direction of the laser.”  Additionally, the drawings do not depict a source of compressed air.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 
Claims 1-5, 7-9, and 11-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, 7, 9, and 11 recite the phrase “polymer resin mold compound-based substrate.” However, it is unclear what the Applicant intended by using the limitation “compound-based.”  According to the definition provided by Merriam Webster, a polymer is defined as “a chemical compound or mixture of compounds formed by polymerization and consisting essentially of repeating structural units.”  Because a polymer is already a compound, it is unclear how a polymer resin mold that is compound-based differs from a polymer resin mold that is non-compound based.  Since there is no way of determining the requisite degree of the term “compound-based,” as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
	Claim 2 recites the term “a depth of approximately 1 to 3 centimeters.”  However, it is unclear if the Applicant intended for the range of 1 to 3 centimeters to be approximate or if the range is approximately 1 centimeter to approximately 3 centimeters in depth and if so, whether a depth of .999 centimeters would lie in the claimed range.  For the purpose of the examination, the limitation claimed will be interpreted as “a depth of 
	Claim 7 recites a “gas ejector.”  However, the Specification discloses a “gas injector” (paragraph 0013).  It was unclear if the gas ejector was in fact the gas injector disclosed in the Specification or new device altogether.  For the purpose of the examination, the “gas ejector” of claim 7 will be interpreted 
	Claims 12 and 13 recite “ejecting pressurized air or gas in the direction of the laser.”  However, the Specification discloses “injecting fast cooling gas” (paragraph 0016).  It was unclear if the “ejecting” recited in the claims is equivalent to the “injecting” recited in the Specification.  For the purpose of the examination,  the “ejecting” of claims 12 and 13 will be interpreted as being equivalent to the “injecting” disclosed in the Specification.
The term “fast-cooling gas” in claims 7 and 11 is a relative term which renders the claim indefinite.  The term "fast" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Since there is no way of determining the requisite degree of the term “fast,” as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
Claim 8 recites the phrase “the direction of the laser.”  However, it is unclear what the Applicant intended, whether the claimed “direction” was intended to be in a direction coaxial to the laser beam path or toward the laser device.  For the purpose of this examination, the limitation claimed will be interpreted as a direction toward the laser device.
	Claim 14 recites the alternative conjunctions “and/or.”  However, it is unclear which conjunction the Applicant is referring to—“exhausting debris and fumes” or “exhausting debris or fumes.”  For the purpose of the examination, the limitation claimed will be interpreted under its broadest interpretation to recite “exhausting debris or fumes.”
Claims 3, 5, and 8 are rejected based on their dependency to claim 1, and claims 12-13 and 15 are rejected based on their dependency to claim 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fuji et al. (JP-2008135795-A, referencing foreign version for drawings and provided English translation for written disclosure) in view of Tanaka et al. (JP-2010045190-A, referencing foreign version for drawings and provided English translation for written disclosure).
Regarding claim 1, Fuji teaches a system for singulation (“a semiconductor device…diced and cut into chips,” page 3, lines 2-3) of a polymer resin mold compound-based substrate (“molded the semiconductor chip formed into the chip in each said embodiment further with resin may be used,” page 11, lines 21-22; Fuji teaches that an element of the semiconductor bump 70 is comprised of polyimide, which is a type of polymer page 8, line 16; examiner is construing the substrate to be all the materials that form the manufactured semiconductor to include the bump 70 and the substrate 11) into packages (Applicant defines packages as “an integrated circuit packaging method” in para 0050; thus, the method taught by Fuji of forming semiconductor chips would constitute a package as defined by the Applicant) by a laser ablation process (“dicing cutting process…using…an excimer laser,” page 4, line 19) comprised of: a buffer station (“heater block,” page 4, line 14) comprising a heated plate (heater block is not shown in the drawings by Fuji but a heater block would have a heated plate to provide heat to the jig, function of the heater block described page 4, lines 12-15) to pre-heat the polymer resin mold compound-based substrate (“heated to 40 to 200 ° C,” page 4, line 14); a laser (excimer laser, page 4, line 19); and a jig (jig 4, fig. 13b) for holding the polymer resin compound (“protective sheet 1 is fixed to the jig 4 by vacuum suction,” page 7, line 34; as shown in fig. 13b, the jig 4 holds the semiconductor materials), wherein the laser cuts along trenches (suction holes 3, fig. 13b) that are embedded in the jig (jig 4, fig. 13b; excimer laser cuts the recess 71, referring to fig. 13b, which are aligned with the suction holes 3 embedded in the jig, described page 7, lines 34-37).  Fuji does not explicitly disclose wherein the jig is cooled by circulating a liquid through a base plate with a system of internal pipes.
However, in the same field of endeavor of the semiconductor manufacturing process, Tanaka teaches wherein the jig (Tanaka teaches a cooling jig 6, fig. 13; examiner is construing the cooling jig taught by Tanaka as be placed in thermal connectivity with the jig taught by Fuji during the cooling process) is cooled by circulating a liquid (“circulating the refrigerant,” page 8, line 51) through a base plate (cooling unit 63, fig. 13) with a system of internal pipes (refrigerant circulation pipe 64, fig. 13).  The advantage of a cooling jig, as taught by Tanaka, in the device for singulating substrates, as taught by Fuji, is that a cooling jig would shorten the time needed to stabilize the temperature of the substrate and by using a cooling jig that was separate from the heating device, the separate cooling jig would obviate the requirement for a special driving mechanism in the heating device during the cooling of the semiconductor wafer (Tanaka, page 3, lines 11-19 and page 4, lines 10-20).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fuji to include a cooling jig, in view of the teachings of Tanaka, by placing a separate cooling jig underneath a jig holding the substrate in order to ensure a controlled drop in the temperature of the substrate and to shorten the time required for manufacturing semiconductor wafers (Tanaka, page 3, lines 11-19).







Fuji, fig. 13					Tanaka, fig. 13

    PNG
    media_image1.png
    808
    532
    media_image1.png
    Greyscale
                
    PNG
    media_image2.png
    670
    600
    media_image2.png
    Greyscale


	Regarding claim 4, Fuji teaches wherein vacuum pressure holds the polymer resin mold compound-based substrate to the jig (“the protective sheet 1 is fixed to the jig 4 by vacuum suction,” page 7, line 34).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fuji (JP-2008135795-A) and Tanaka (JP-2010045190-A) as applied to claims 1 and 4 above, and further in view of Yu et al. (KR-20150091435-A,referencing foreign version for drawings and provided English translation for written disclosure).
Fuji does not disclose a depth nor width for the vacuum holes).
	However, in the same field of endeavor of semiconductor manufacturing, Yu teaches wherein the trenches (annular groove 60) have a depth of 1 to 3 centimeters (“depth of from about 0.3 cm to about 2 cm,” page 9, line 17) and a width greater than or equal to 1 millimeter (“width of from about 1 cm to about 7.5 cm,” page 9, line 18).  The advantage of using the annular grooves in a sputtering plate, as taught by Yu, in the device for singulating substrates, as taught by Fuji, is that a sputtering plate confines a magnetic field around a target or substrate improving the sputtering applied to the substrate and that the sputtering plate taught by Yu provides improved durability and utilization time by reducing erosion of the grooves or holes (Yu, page 1, lines 24-35 and page 6, lines 30-35).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fuji to include a sputtering plate, in view of the teachings of Yu, by adding a sputtering plate around the jig, such that suction holes of the jig were aligned to the annular groove of the sputtering plate and of equal depth and width, in order to add a sputtering plate that confined a magnetic field around a target or substrate to improve the sputtering applied to the substrate such that the sputtering plate provided improved durability and utilization time by reducing the erosion caused by sputtering to the grooves or holes in the jig (Yu, page 1, lines 24-35 and page 6, lines 30-35).  Additionally, it has been held that where the general conditions of a claim are disclosed, discovering the optimum or working ranges involves only routine skill in the art.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fuji (JP-2008135795-A) and Tanaka (JP-2010045190-A) as applied to claims 1 and 4 above, and further in view of Cereno et al. (Non-Patent Literature: “Stealth Dicing Challenges for MEMS Wafer Applications,” 2017 IEEE 67th Electronic Components and Technology Conference).
Fuji does not disclose a width for the vacuum holes).
However, in the same field of endeavor of semiconductor manufacturing, Cereno teaches wherein the trenches have a width greater than or equal to 0.5 mm (“opening trench width of ~500μm, page 360, right column, middle of the page).  The advantage of using a trench width of .5 mm as taught by Cereno, in the device for singulating substrates, as taught by Fuji, is that a width of at least .5 mm was found to be the optimal minimal width that ensured the laser beam fully penetrated the silicon substrate without causing backside penetration damage to the substrate (Cereno, page 5, bottom of left column to top of right column).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fuji to include a trench of at least .5 mm, in view of the teachings of Cereno, in order to ensure that the laser beam fully penetrated the silicon substrate without causing backside penetration damage to the substrate (Cereno, page 5, bottom of left column to top of right column).
Claims 5, 9, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fuji (JP-2008135795-A) and Tanaka (JP-2010045190-A) as applied to claims 1 and 4 above, and further in view of Zheng et al. (Non-Patent Literature: “Laser Dicing of Silicon and Electronics Substrates,” chapter 5 of Advances in Laser Processing).
Regarding claim 5, Fuji teaches the invention as described above but does not explicitly disclose wherein the laser is a pulsed laser with a repetition rate of 10 kHz and above.
However, in the same field of endeavor of semiconductor manufacturing, Zheng teaches wherein the laser is a pulsed laser with a repetition rate of 10 kHz and above (fig. 5.21, repetition rate varies from 10 KHz to 80 KHz).  The advantage of using a pulsed laser, as taught by Zheng, in the device Zheng, page 124, bottom of page).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fuji to include a pulse laser with a repetition rate of at least 10 kHz, in view of the teachings of Zheng, in order to reduce the amount of charring and debris observed on the substrate (Zheng, page 124, bottom of page).
Zheng, fig. 5.21

    PNG
    media_image3.png
    629
    871
    media_image3.png
    Greyscale

	Regarding claim 9, Fuji teaches a method of singulation (“semiconductor device manufacturing method,” page 1, line 9) of a polymer resin mold compound-based substrate (“molded the semiconductor chip formed into the chip in each said embodiment further with resin may be used,” page 11, lines 21-22; Fuji teaches that an element of the bump 70 is comprised of polyimide, which is a type of polymer page 8, line 16; examiner is construing the substrate to be all the materials that form the manufactured semiconductor to include the bump 70 and the substrate 11) into packages (Applicant defines packages as “an integrated circuit packaging method” in para 0050; thus, the method taught by Fuji of forming semiconductor chips would constitute a package as defined by the Applicant) by a laser cutting process (“dicing cutting process…using…an excimer laser,” page 4, line 19) comprised of steps of, “heated to 40 to 200 ° C,” page 4, line 14) at a buffer station (“heater block,” page 4, line 14) comprising a heated plate (heater block is not shown in the drawings by Fuji but a heater block would have a heated plate to provide heat to the jig, function of the heater block described page 4, lines 12-15); loading the polymer resin mold compound-based substrate onto a cutting jig (“the protective sheet 1 is fixed to the jig 4…” page 7, line 34); activating a vacuum to secure the polymer resin mold compound- based substrate to the cutting jig (“…by vacuum suction,” page 7, line 34); activating a laser (excimer laser, page 4, line 19) to cut the polymer resin mold compound- based substrate along a series of trenches (suction holes 3, fig. 13b)  that are embedded in the cutting jig (jig 4, fig. 13b; excimer laser cuts the recess 71, referring to fig. 13b, which are aligned with the suction holes 3 embedded in the jig, described page 7, lines 34-37).  Fuji does not explicitly disclose a pulse laser nor circulating a liquid through a base plate of the cutting jig to cool the polymer resin mold compound-based substrate.
However, in the same field of endeavor of the semiconductor manufacturing process, Tanaka teaches circulating a liquid (“circulating the refrigerant,” page 8, line 51) through a base plate (cooling unit 63 containing refrigerant circulation pipe 64, fig. 13) of the cutting jig (cooling jig 6, fig. 13) to cool the polymer resin mold compound-based substrate (cooling jig causes faster cooling of the wafer, page 9, lines 25-40).  The advantage of a cooling jig, as taught by Tanaka, in the method for singulating substrates, as taught by Fuji, is that a cooling jig would shorten the time needed to stabilize the temperature of the substrate and by using a cooling jig that was separate from the heating device, the separate cooling jig would obviate the requirement for a special driving mechanism in the heating device when cooling the semiconductor wafers (Tanaka, page 3, lines 11-19 and page 4, lines 10-20).  Tanaka does not explicitly disclose a pulse laser.
However, in the same field of endeavor of semiconductor manufacturing, Zheng teaches a pulse laser (“laser pulse frequency,” page 121, middle of page).  The advantage of using a pulsed laser, as Zheng, page 122)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fuji to include a cooling jig, in view of the teachings of Tanaka, by placing a separate cooling jig underneath a jig holding the substrate in order to ensure a controlled drop in the temperature of the substrate and to shorten the time required for manufacturing semiconductor wafers (Tanaka, page 3, lines 11-19), and to include a pulsed laser, in view of the teachings of Zheng, in order to minimize the lateral heat conduction, to reduce the charring and kerf width, and to increase the scanning speed (Zheng, page 122).
Regarding claim 11, Fuji teaches the invention as described above but does not explicitly disclose an additional step of injecting fast-cooling gas to cool the polymer resin mold compound-based substrate to preserve its form after pre-heating before loading the polymer resin mold compound-based substrate onto the cutting jig.
However, Tanaka teaches an additional step of injecting fast-cooling gas (“supplies purge gas,” page 5, line 21) to cool the polymer resin mold compound-based substrate (“cooled by supplying a purge gas,” page 3, line 23) to preserve its form (referring to the application of purge gas, “particles are prevented from adhering to the wafer W being subjected to the heat treatment,” page 5, line 40) after pre-heating before loading the polymer resin mold compound-based substrate onto the cutting jig (Tanaka discloses a process for heating and cooling the substrate, where the cooling of the substrate combines using gas and a cooling jig that takes place after heating, page 4, lines 5 and 18-19; the examiner is construing under broadest reasonable interpretation that the preheating of the wafer taught by Fuji is equivalent to the heating of the wafer taught by Tanaka).  The advantage of using purge gas and a cooling jig to cool the substrate, as taught by Tanaka, in the method for singulating substrates, as Tanaka, page 3, lines 11-19).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fuji to include a cooling jig in combination with purge gas, in view of the teachings of Tanaka, by placing a separate cooling jig underneath a jig holding the substrate and by applying purge gas to the substrate in order to ensure a controlled drop in the temperature of the substrate and to shorten the time required for manufacturing semiconductor wafers (Tanaka, page 3, lines 11-19).
Regarding claim 14, Fuji teaches including an additional step of exhausting debris (the holes 3 provide suction and exhaust means for the protective sheet 1; suction described for protective sheet 1, page 4, line 15; “chips” of the protective sheet described as “contamination” or debris, page 8, lines 29-30) or fumes through one or more exhaust openings (holes 3, fig. 13) along edges of the cutting jig (jig 4, fig. 31; cutting holes are along the bottom of the edge).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fuji (JP-2008135795-A) and Tanaka (JP-2010045190-A) as applied to claims 1 and 4 above, and further in view of Yoshikawa (US-20040140300-A1).
Regarding claim 7, Fuji teaches the invention as described above but does not explicitly disclose wherein the buffer station includes a gas ejector for fast-cooling gas to cool the polymer resin mold compound-based substrate to preserve its form after pre-heating.
	However, in the same field of endeavor of semiconductor manufacturing, Yoshikawa teaches wherein the buffer station (examiner is construing the gas injection means 6 in fig. 1 taught by Yoshikawa as included in the heating block taught by Fuji, which together comprise the buffer station) includes a gas ejector (gas ejection nozzles 62 and 63, fig. 3) for fast-cooling gas to cool the polymer “gas is ejected toward the laser beam shining position from the side machined by the laser beam during shining of the laser beam. Thus, debris, which occurs upon shining of the laser beam, is immediately cooled and blown away by the gas,” para 0046) to preserve its form after pre-heating (Yoshikawa teaches using the gas ejection unit to remove dust caused by laser ablation, para 0042; thus, by removing the dust, the face of the substrate would be cleaned and would return to its condition it was in prior to the laser ablation and after the preheating).  The advantage of using a gas injector to cool the substrate, as taught by Yoshikawa, in the device for singulating substrates, as taught by Fuji, is that when gas is applied, debris caused by laser ablation does not adhere to the face of the semiconductor wafer, which has been shown to be an improvement over removing debris using only spinner cleaning (Yoshikawa, para 0042).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fuji to include a gas ejection means, in view of the teachings of Yoshikawa, by adding gas ejection nozzles in order to remove debris caused by laser ablation from the semiconductor wafer (Yoshikawa, para 0042).
Yoshikawa, figs. 1 and 3

    PNG
    media_image4.png
    614
    475
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    378
    402
    media_image5.png
    Greyscale

	Regarding claim 8, Fuji teaches the invention as described above but does not explicitly disclose wherein a source of compressed air or gas forces compressed air or gas in the direction of the laser.
	However, in the same field of endeavor of semiconductor manufacturing, Yoshikawa teaches wherein a source of compressed air or gas (gas supply source 67, fig. 1) forces compressed air or gas in the direction of the laser (“gas is ejected toward the laser beam shining position (P) from the gas supply source 67” referring to fig. 3, para 0043; as shown in fig. 3, the gas injection nozzles direct gas toward the path of light coming from the optical condenser 524 or lens of the laser 5).  The advantage of using a gas injector to cool the substrate, as taught by Yoshikawa, in the device for singulating substrates, as taught by Fuji, is that when gas is applied, debris caused by laser ablation does not adhere to the face of the semiconductor wafer, which has been shown to be an improvement in removing debris over that of using only spinner cleaning (Yoshikawa, para 0042).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fuji to include a gas ejection means, in view of the teachings of Yoshikawa, by adding gas ejection nozzles directed toward the laser in order to remove debris caused by laser ablation from the semiconductor wafer (Yoshikawa, para 0042).
Claims 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fuji (JP-2008135795-A), Tanaka (JP-2010045190-A) and Zheng (NPL) as applied to claims 9 and 14 above, and further in view of Yoshikawa (US-20040140300-A1).
Regarding claim 12, Fuji teaches the invention as described above but does not explicitly disclose an additional step of ejecting pressurized air or gas in the direction of the laser to cool an area ablated by the laser.
However, in the same field of endeavor of semiconductor manufacturing, Yoshikawa teaches an additional step of ejecting pressurized air or gas (“gas is ejected…”, para 0043) in the direction of the laser to cool an area ablated by the laser (“…toward the laser beam shining position (P) from the gas supply source 67” referring to fig. 3, para 0043; as shown in fig. 3, the gas injection nozzles direct gas toward the position P, which is the area ablated by the laser; “debris, which occurs upon shining of the laser beam, is immediately cooled and blown away by the gas,” para 0046).  The advantage of using a gas injector to cool the substrate, as taught by Yoshikawa, in the method for singulating substrates, as taught by Fuji, is that when gas is applied, debris caused by laser ablation does not adhere to the face of the semiconductor wafer, which has been shown to be an improvement in removing debris over that of using only spinner cleaning (Yoshikawa, para 0042).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fuji to include a gas ejection means, in view of the teachings of Yoshikawa, by using a gas ejection unit to remove debris caused by laser ablation from the semiconductor wafer (Yoshikawa, para 0042).
Regarding claim 13, Fuji teaches the invention as described above but does not explicitly disclose an additional step of ejecting pressurized air or gas in the direction of the laser to remove debris.
However, in the same field of endeavor of semiconductor manufacturing, Yoshikawa teaches an additional step of ejecting pressurized air or gas (“gas is ejected…”, para 0043) in the direction of the laser to remove debris (“…toward the laser beam shining position (P) from the gas supply source 67” referring to fig. 3, para 0043; “debris, which occurs upon shining of the laser beam, is immediately cooled and blown away by the gas,” para 0046).  The advantage of using a gas injector to cool the substrate, as taught by Yoshikawa, in the method for singulating substrates, as taught by Fuji, is that when gas is applied, debris caused by laser ablation does not adhere to the face of the semiconductor wafer, which has been shown to be an improvement in removing debris over that of using only spinner cleaning (Yoshikawa, para 0042).
Yoshikawa, para 0042).
Regarding claim 15, Fuji teaches the invention as described above but does not explicitly disclose including additional steps of removing packages from the cutting jig and transferring the packages to a cleaning station.
However, in the same field of endeavor of semiconductor manufacturing, Yoshikawa teaches including additional steps of removing packages from the cutting jig and transferring the packages (“the chuck table 36 releases the suction holding of the semiconductor wafer 10. Then, the semiconductor wafer 10 is transported to a cleaning step, the subsequent step, by transport means,” para 0044) to a cleaning station (a cleaning station subjecting the substrate to spinner cleaning is described in para 0042).  The advantage of removing packages from the cutting jig and processing the packages at a separate station, as taught by Yoshikawa, in the method for singulating substrates, as taught by Fuji, is that any debris not removed by the gas ejection system would be subjected to removal during spinner cleaning, which easily removes dust set on the face of the semiconductor wafer (Yoshikawa, para 0042).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fuji to include a separate cleaning station that included spinner cleaning, in view of the teachings of Yoshikawa, in order to remove dust and debris from the face of the semiconductor wafer (Yoshikawa, para 0042).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        5/20/2021

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761